EXHIBIT 99.1 CONTACT: STEPHEN THERIOT (201) 587-1000 888 Seventh Avenue New York, NY 10019 FOR IMMEDIATE RELEASE – October 31, 2016 Vornado Announces Third Quarter 2016 Financial Results NEW YORKVORNADO REALTY TRUST (New York Stock Exchange: VNO) filed its Form 10-Q for the quarter ended September 30, 2016 today and reported: Quarter Ended September 30, 2016 Financial Results NET INCOME attributable to common shareholders for the quarter ended September 30, 2016 was $66.1 million, or $0.35 per diluted share, compared to $198.9 million, or $1.05 per diluted share, for the prior year’s quarter. Adjusting net income attributable to common shareholders for the items listed in the table on the following page, net income attributable to common shareholders for the quarters ended September 30, 2016 and 2015 was $74.7 million and $70.1 million, or $0.39 and $0.37 per diluted share, respectively. FUNDS FROM OPERATIONS attributable to common shareholders plus assumed conversions (“FFO”) for the quarter ended September 30, 2016 was $225.5 million, or $1.19 per diluted share, compared to $236.0 million, or $1.25 per diluted share, for the prior year’s quarter. Adjusting FFO for the items listed in the table on the following page, FFO for the quarters ended September 30, 2016 and 2015 was $235.8 million and $229.4 million, or $1.24 and $1.21 per diluted share, respectively. Nine Months Ended September 30, 2016 Financial Results NET INCOME attributable to common shareholders for the nine months ended September 30, 2016 was $172.4million, or $0.91per diluted share, compared to $449.1 million, or $2.37 per diluted share, for the nine months ended September 30, 2015. Adjusting net income attributable to common shareholders for the items listed in the table on the following page, net income attributable to common shareholders for the nine months ended September 30, 2016 and 2015 was $190.3 million and $219.8 million, or $1.00 and $1.16 per diluted share, respectively. FFO for the nine months ended September 30, 2016 was $658.9 million, or $3.47 per diluted share, compared to $779.5 million, or $4.11 per diluted share, for the prior year’s nine months. Adjusting FFO for the items listed in the table on the following page, FFO for the nine months ended September 30, 2016 and 2015 was $674.3 million and $670.0 million, or $3.55 and $3.53 per diluted share, respectively. Supplemental Financial Information Further details regarding results of operations, properties and tenants can be accessed at the Company’s website www.vno.com . Vornado Realty Trust is a fully – integrated equity real estate investment trust. Certain statements contained herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. For a discussion of factors that could materially affect the outcome of our forward-looking statements and our future results and financial condition, see “Risk Factors” in Part I, Item 1A, of our Annual Report on Form 10-K, as amended, for the year ended December 31, 2015. Such factors include, among others, risks associated with the timing of and costs associated with property improvements, financing commitments and general competitive factors. (tables to follow) 1 The following table reconciles our net income to net income, as adjusted and FFO to FFO, as adjusted: (Amounts in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, Net income attributable to common shareholders $ 66,125 $ 198,870 $ 172,425 $ 449,114 Per diluted share $ 0.35 $ 1.05 $ 0.91 $ 2.37 Items that impact net income attributable to common shareholders: Preferred share issuance costs (Series J redemption) $ (7,408) $ - $ (7,408) $ - Acquisition and transaction related costs (3,808) (1,518) (11,319) (7,560) Net income from discontinued operations and sold properties 2,969 6,599 8,285 23,605 Default interest on Skyline properties mortgage loan (2,632) - (5,343) - Net gains on sale of real estate and residential condominiums 2,522 136,190 163,066 153,430 Real estate impairment losses (1,134) (2,313) (166,236) (17,375) Reversal of allowance for deferred tax assets (re: taxable REIT subsidiary's ability to utilize NOLs) - - - 90,030 Other - (1,821) - 1,333 (9,491) 137,137 (18,955) 243,463 Noncontrolling interests' share of above adjustments 939 (8,344) 1,116 (14,194) Items that impact net income attributable to common shareholders, net $ (8,552) $ 128,793 $ (17,839) $ 229,269 Net income attributable to common shareholders, as adjusted $ 74,677 $ 70,077 $ 190,264 $ 219,845 Per diluted share $ 0.39 $ 0.37 $ 1.00 $ 1.16 FFO (1) $ 225,529 $ 236,039 $ 658,880 $ 779,506 Per diluted share $ 1.19 $ 1.25 $ 3.47 $ 4.11 Items that impact FFO: Preferred share issuance costs (Series J redemption) $ (7,408) $ - $ (7,408) $ - Acquisition and transaction related costs (3,808) (1,518) (11,319) (7,560) FFO from discontinued operations and sold properties 2,969 9,346 6,926 34,142 Default interest on Skyline properties mortgage loan (2,632) - (5,343) - Net gain on sale of residential condominiums - 633 714 2,493 Reversal of allowance for deferred tax assets (re: taxable REIT subsidiary's ability to utilize NOLs) - - - 90,030 Our share of impairment loss on India real estate venture's non-depreciable real estate - - - (4,502) Other - (1,821) - 1,333 (10,879) 6,640 (16,430) 115,936 Noncontrolling interests' share of above adjustments 651 (4) 964 (6,397) Items that impact FFO, net $ (10,228) $ 6,636 $ (15,466) $ 109,539 FFO, as adjusted $ 235,757 $ 229,403 $ 674,346 $ 669,967 Per diluted share $ 1.24 $ 1.21 $ 3.55 $ 3.53 (1) See page 4 for a reconciliation of our net income to FFO for the three and nine months ended September 30, 2016 and 2015. 2 VORNADO REALTY TRUST OPERATING RESULTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Amounts in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenues $ 633,197 $ 627,596 $ 1,867,942 $ 1,850,686 Income from continuing operations $ 97,635 $ 200,777 $ 271,218 $ 525,608 Income from discontinued operations 2,969 34,463 6,160 50,278 Net income 100,604 235,240 277,378 575,886 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (3,658) (3,302) (26,361) (38,370) Operating Partnership (4,366) (12,704) (11,410) (28,189) Net income attributable to Vornado 92,580 219,234 239,607 509,327 Preferred share dividends (19,047) (20,364) (59,774) (60,213) Preferred share issuance costs (Series J redemption) (7,408) - (7,408) - Net income attributable to common shareholders $ 66,125 $ 198,870 $ 172,425 $ 449,114 Income per common share - Basic: Income from continuing operations, net $ 0.34 $ 0.88 $ 0.88 $ 2.13 Income from discontinued operations, net 0.01 0.17 0.03 0.25 Net income per common share $ 0.35 $ 1.05 $ 0.91 $ 2.38 Weighted average shares outstanding 188,901 188,504 188,778 188,291 Income per common share - Diluted: Income from continuing operations, net $ 0.33 $ 0.88 $ 0.88 $ 2.12 Income from discontinued operations, net 0.02 0.17 0.03 0.25 Net income per common share $ 0.35 $ 1.05 $ 0.91 $ 2.37 Weighted average shares outstanding 190,048 189,581 190,086 189,789 FFO $ 225,529 $ 236,039 $ 658,880 $ 779,506 Per diluted share $ 1.19 $ 1.25 $ 3.47 $ 4.11 FFO, as adjusted $ 235,757 $ 229,403 $ 674,346 $ 669,967 Per diluted share $ 1.24 $ 1.21 $ 3.55 $ 3.53 Weighted average shares used in determining FFO per diluted share 190,090 189,581 190,129 189,524 3 The following table reconciles our net income to FFO: (Amounts in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, Net income attributable to common shareholders $ 66,125 $ 198,870 $ 172,425 $ 449,114 Per diluted share $ 0.35 $ 1.05 $ 0.91 $ 2.37 FFO adjustments: Depreciation and amortization of real property $ 130,892 $ 134,623 $ 398,231 $ 382,175 Net gains on sale of real estate - (135,557) (161,721) (146,424) Real estate impairment losses - - 160,700 256 Proportionate share of adjustments to equity in net income (loss) of partially owned entities to arrive at FFO: Depreciation and amortization of real property 40,281 38,131 117,635 106,685 Net gains on sale of real estate (2,522) - (2,841) (4,513) Real estate impairment losses 1,134 2,313 5,536 12,617 169,785 39,510 517,540 350,796 Noncontrolling interests' share of above adjustments (10,403) (2,364) (31,872) (20,473) FFO adjustments, net $ 159,382 $ 37,146 $ 485,668 $ 330,323 FFO attributable to common shareholders $ 225,507 $ 236,016 $ 658,093 $ 779,437 Convertible preferred share dividends 22 23 65 69 Earnings allocated to Out-Performance Plan units - - 722 - FFO attributable to common shareholders plus assumed conversions $ 225,529 $ 236,039 $ 658,880 $ 779,506 Per diluted share $ 1.19 $ 1.25 $ 3.47 $ 4.11 FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gains from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are non-GAAP financial measures used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent net income and should not be considered an alternative to net income as a performance measure. FFO may not be comparable to similarly titled measures employed by other companies. A reconciliation of our net income to FFO is provided above. In addition to FFO, we also disclose FFO, as adjusted. Although this non-GAAP measure clearly differs from NAREIT’s definition of FFO, we believe it provides a meaningful presentation of operating performance. Reconciliations of FFO to FFO, as adjusted are provided on page 2 of this press release. Conference Call and Audio Webcast As previously announced, the Company will host a quarterly earnings conference call and an audio webcast on Tuesday, November 1,2016 at 10:00 a.m. Eastern Time (ET). The conference call can be accessed by dialing 888-771-4371 (domestic) or 847-585-4405 (international) and indicating to the operator the passcode 43587461. A telephonic replay of the conferencecall will be available from 1:00 p.m. ET on November 1 , 2016 through December 1,2016. To access the replay, please dial 888-843-7419 and enter the passcode 43587461#. A live webcast of the conference call will be available on the Company’s website at www.vno.com and an online playback of the webcast will be available on the website for 90 days following the conference call. ##### 4
